DETAILED ACTION
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the notch faces a second step portion between the ejection port surface and the second 
Because claims 3-12 depend from claim 2, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (7,328,965) in view of Kambe (2015/0062242).

 	Regarding claim 1, Owaki teaches an inkjet recording apparatus comprising: 
a recording head (fig. 2, rightmost head 21A) including an ejection port surface (fig. 2, surface 23 of head) and a nozzle cover (fig. 2, item 242), wherein the ejection port surface includes an array of a plurality of ejection ports (fig. 2, items 21) through which ink is to be ejected, and 
wherein the nozzle cover protrudes downward with respect to the ejection port surface and is disposed on an outer side of the ejection port surface (see figs. 2, 3).
Owaki does not teach a wiper unit. Kambe teaches a wiper unit (Kambe, fig. 1, item 103) capable of wiping the ejection port surface (Kambe, fig. 3 recessed portion of 
a moving mechanism (Kambe, fig. 2, item 208) configured to move the wiper unit relative to the ejection port surface, wherein the wiper unit has a notch (Kambe, fig. 3, item 303) at a position at which the notch faces a first step portion (Kambe, fig. 3, rightmost step portion between ejection port surface and nozzle cover, as defined above) between the ejection port surface and the nozzle cover when the wiper unit performs wiping while the wiper unit is moved by the moving mechanism (Kambe, see fig. 3, Note that the “first step portion” is being defined as a portion of the bottom surface of the nozzle cover, the vertical portion between the cover and the ejection port surface, and a horizontal portion extending from where the vertical portion meets the ejection port surface to where the nozzles are opened in the ejection port surface).
It would have been obvious to one of ordinary skill in the art at the time of invention to add a wiper of the type disclosed by Kambe to the printer disclosed by Owaki because doing so would allow for a wiping of the nozzles, thereby ensuring nozzle health and high print quality.  	Regarding claim 2, Owaki in view of Kambe teaches the inkjet recording apparatus according to claim 1, further comprising 
a carriage (Owaki, fig. 8, item 3) configured to move to reciprocate in a first direction (Owaki, fig. 8, direction parallel to rail 5) with the recording head mounted on the carriage (Owaki, fig. 8), 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Owaki in view of Kambe as applied to claim 3 above, and further in view of Uchida et al. (6,213,582).
 	Regarding claim 4, Owaki in view of Kambe teaches the inkjet recording apparatus according to claim 3. Owaki in view of Kambe does not teach two wiping members. Uchida teaches wherein the wiper unit includes a first wiper (Uchida, fig. 14, item 2b’) and a second wiper (Uchida, fig. 14, item 2a’), wherein the first wiper is capable of wiping the ejection port surface and the nozzle cover (Uchida, fig. 14, note that wiper 2b’ wipes the entire bottom surface of the arrangement), and the second . 
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Owaki in view of Kambe as applied to claim 2 above, and further in view of Shinoto et al. (2015/0158302).
 	Regarding claim 5, Owaki in view of Kambe teaches the inkjet recording apparatus according to claim 2. Owaki in view of Kambe does not teach wherein the wiper unit is configured to execute a first wiping operation and a second wiping operation, wherein the first wiping operation wipes the second nozzle cover but does not wipe the first nozzle cover in a state where the recording head is located at a first position, and wherein the second wiping operation wipes the first nozzle cover but does not wipe the second nozzle cover in a state where the recording head is located at a second position closer to the recording region in the first direction than the first position.
.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Owaki in view of Kambe and Shinoto as applied to claims 5 and 7 above, and further in view of Nagai (8,376,491).
 	Regarding claim 8, Owaki in view of Kambe and Shinoto teaches the inkjet recording apparatus according to claim 8. Owaki in view of Kambe and Shinoto does not teach a suction unit connected to the cap and configured to perform a suction operation of sucking the ink from the plurality of ejection ports in a state where the ejection port surface is capped with the cap, wherein the wiper unit executes the first wiping operation after the suction operation is performed. Nagai teaches this (Nagai, cols. 6-7, lines 61-5). It would have been obvious to one of ordinary skill in the art at the time of invention to add a suction unit of the type disclosed by Nagai to the device disclosed by Owaki in view of Kambe and Shinoto because doing so would allow for the suction of the nozzles upon capping, thereby improving maintenance of the nozzles.  	Regarding claim 9, Owaki in view of Kambe and Shinoto teaches the inkjet recording apparatus according to claim 5. Owaki in view of Kambe and Shinoto does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853